Citation Nr: 1113328	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for Meniere's disease, to include vertigo and ear disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO that, in pertinent part, denied service connection for erectile dysfunction; and declined to reopen claims for service connection for Meniere's disease to include vertigo and ear disability, and for hepatitis C, on the basis that new and material evidence had not been received.

In January 2011, the Veteran testified during a hearing before the undersigned at the RO.

The reopened claim for service connection for hepatitis C is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  At the January 25, 2011 hearing-prior to the promulgation of a decision in the appeal-the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for service connection for erectile dysfunction is requested.

2.  In a decision promulgated in September 2005, the Board denied the Veteran's claims for service connection for Meniere's disease to include vertigo and ear disability; and for service connection for hepatitis C.  The Veteran did not appeal this decision.  

3.  Evidence associated with the claims file since the September 2005 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for Meniere's disease, to include vertigo and ear disability. 

4.  Evidence associated with the claims file since the September 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The September 2005 Board decision, denying service connection for Meniere's disease to include vertigo and ear disability; and denying service connection for hepatitis C, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  The evidence received since the September 2005 Board decision is not new and material; and the claim for service connection for Meniere's disease, to include vertigo and ear disability, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The evidence received since the September 2005 Board decisions is new and material, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an April 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The April 2007 letter notified the Veteran that his previous claims for service connection for Meniere's disease to include vertigo and ear disability, and for hepatitis C had been denied in September 2005.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claim for Erectile Dysfunction 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for erectile dysfunction.  The withdrawal was reduced to writing in the hearing transcript and in correspondence submitted in January 2011.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the Veteran's claim for service connection for erectile dysfunction, and that claim is dismissed.

III.  Petitions to Reopen Claims for Service Connection

Records reflect that the RO originally denied service connection for vertigo and ear disability, and for hepatitis C in October 2002, on the basis that none of the claimed disabilities was shown to have occurred in service; and there was no evidence to establish any relationship between each of the disabilities and active service.  The Veteran appealed that decision; and the Board denied service connection for Meniere's disease to include vertigo and ear disability, and denied service connection for hepatitis C in September 2005, on the basis that the disabilities were manifested neither in service nor within the first post-service year, and were not related to active service.

The evidence of record at the time of the last denial of the claims included the Veteran's DD Form 214; his service treatment records; VA treatment records; private treatment records; a July 2005 VA general medical examination report; a February 2005 hearing transcript; and the Veteran's statements.

Regarding the Meniere's disease to include vertigo and ear disability, service treatment records do not reflect any findings or complaints of dizziness, balance problems, ear trauma, or an ear disability.  The Veteran reported that his vertigo and ear disease first began in 1993.  VA treatment records show a diagnosis of Meniere's disease in 2000.  In 2002, the Veteran contended that his vertigo and ear disability were caused by blows to the head in training with pugil sticks in service.  In February 2005, the Veteran testified that he may have damaged his inner ear by pugil stick fighting in service, or when he fell approximately 20 feet off of a rope and hit his head in service.  VA examination in July 2005 included a diagnosis of Meniere's disease.

Regarding hepatitis C, private treatment records reveal that the Veteran was hospitalized in November 1968 for multiple cuts and abrasions after a fall through a glass door.  During his hospital course, all wounds were closed primarily; the profundus tendon of the left fourth finger was picked up and sutured, securing it at the base of the proximal phalanx on the volar surface with wires carried through the fingers and secured on the dorsal aspect of the nail over a button.  Post-operatively, there was no evidence of any localized or systemic infections, or of any inflammatory changes; dressings were changed, and wounds looked good.

Service treatment records do not reflect any findings or complaints of hepatitis C.  VA treatment records first revealed findings of hepatitis C in May 2000.  In December 2002, the Veteran contended that his hepatitis C resulted from the shots given and needle used during processing in service.  In May 2003, the Veteran reported that his hepatitis C resulted from blood transfusion in military service.  In February 2005, the Veteran testified he believed his hepatitis C developed from the way medical shots were administered with an injection gun in service; and that a lot of people were bleeding.  He testified that he had no other blood transfusions, or risk factors for hepatitis C.  VA examination in July 2005 included a diagnosis of hepatitis C untreated with no apparent complication.

Based on this evidence, the Board concluded that there was no evidence demonstrating that each of the Veteran's current disabilities was related to active service; or that the Veteran's Meniere's disease, to include vertigo and ear disability, manifested to a compensable degree within the first post-service year.  Service connection for hepatitis C, and for Meniere's disease to include vertigo and ear disability, was denied.

The present claims were initiated by the Veteran in March 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 2005 includes VA treatment records; an April 2007 medical opinion by a VA staff physician; a 1969 Marine book of photographs submitted in May 2007, documenting medical examinations with injector gun and training exercises with pugil stick and ropes; a January 2011 hearing transcript; and statements by the Veteran.  

Much of this evidence, except for duplicate VA treatment records, is new; it was not previously of record.

Regarding the Meniere's disease, to include vertigo and ear disability, VA treatment records reflect that the Veteran reported headaches of three days duration, and ringing in his right ear in September 2007.  In January 2011, the Veteran testified that the ringing in the ears and other Meniere's disease symptoms had their onset in service.  This evidence is cumulative to previously existing evidence, i.e., it tends to show current manifestations of Meniere's disease and adds to the Veteran's recollections of Meniere's disease symptoms having their onset in service.  

What is missing to award service connection for Meniere's disease, to include vertigo and ear disability, is competent evidence that links current Meniere's disease or vertigo or ear disability to an in-service incident, or to a continuity of symptomatology of dizziness, nausea, and ringing in the ears since active service.  The newly submitted evidence does not link any current ear disability or vertigo with service. Hence, the evidence is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that his current ear disability is the result of blows to his head in service, are cumulative to statements made previously and not new and material.
  
Absent evidence of a nexus between currently shown Meniere's disease to include vertigo and ear disability, and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for Meniere's disease, to include vertigo and ear disability, is not reopened.

Regarding hepatitis C, the newly submitted evidence is also relevant.  Here, the April 2007 medical opinion of a VA staff physician relates to unestablished facts necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  The VA staff physician noted that the Veteran reported getting immunized during service with a gun that was used on multiple people.  Based on the fact that the Veteran had been immunized with a medical device that had been used on other people in service, the VA staff physician opined that this could most certainly be how the Veteran was exposed to hepatitis C.  The VA staff physician has the medical expertise to determine whether hepatitis C had its onset in service or is otherwise related to active duty.    

The newly submitted evidence also includes a 1969 marine book of photographs, showing the use of an injector gun in medical examinations; and testimony that a lot of folks were bleeding at the time of receiving medical shots in service.  Given the presumed credibility, the additional evidence raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for hepatitis C must be granted. 38 U.S.C.A. § 5108. 


ORDER

The appeal seeking service connection for erectile dysfunction is dismissed.

New and material evidence has not been received; the claim for service connection for Meniere's disease, to include vertigo and ear disability, is not reopened.

New and material evidence has been submitted to reopen the claim for service connection for hepatitis C.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board notes that service treatment records contain no complaints, findings or diagnoses of hepatitis C.

The Veteran first tested positive for hepatitis C in May 2000.  When he was first diagnosed with hepatitis C, he was asked to identify possible risk factors for exposure.  The report at that time, coincident to the diagnosis, provides a number of post-service risk factors.  An April 2001 note records that the veteran reported that in the 1970's, he fell through plate glass, and required a transfusion of four to five pints of blood.  He also noted that he may have been exposed to blood through teaching the air conditioning business, in showing students how to do the work, where both he and the students suffered cuts, from 1992 to 1993.  The VA practitioner also recorded additional risk factors of the veteran's status as a Vietnam era vet (although his service record reveals that he had no foreign service) and because of multiple sexual partners (although the veteran testified that he has been careful, and that his three wives have never been diagnosed with the disease).  VA treatment records, dated in April 2001, identified the following risk factors for transmission of the virus:  blood transfusion in 1970's, 4 to 5 units, after falling through plate glass; multiple sexual partners; Vietnam-era Veteran; and exposure to blood through teaching air conditioning, and having cuts and students with cuts in sheet metal work, in 1992 and 1993.  

The Board notes that a hospital discharge summary, dated in November 1968, reveals that the Veteran was treated for multiple cuts and abrasions after a fall through a glass door.  

In a personal statement submitted in March 2007, the Veteran indicated that he never had an organ transplant, and no transfusion that he knew of; and never had hemodialysis.  He claimed exposure to blood in boot camp from immunization shots.  He indicated that he never indulge in any drug use, and never had high risk sexual activity; and that he never shared the articles listed (toothbrushes or shaving razors).

In May 2007, the Veteran submitted a 1969 Marine book of photographs, which revealed the use, at that time, of an injector gun in medical examinations.

The report of a July 2007 VA examination reveals that the Veteran underwent a tendon transplant post-service in 1972, utilizing tendons taken from both ankles.
                                                                                                                                                                                                                                                             
In January 2011, the Veteran testified that he was exposed to blood from the medical shots given and needle used during processing in service.  He testified that shots were administered with an injector gun, and that a lot of people were bleeding.  He testified that he did not know whether he received a blood transfusion for his finger operation.  

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current hepatitis C, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hepatitis C and the likely etiology of the disease. The claims file must be made available to the examiner for review. 

The examiner should identify and consider each of the Veteran's risk factors for acquiring hepatitis C in service.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that hepatitis C had its clinical onset in service, or is otherwise related to active duty.

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, the April 2007 VA staff physician's opinion, and the Veteran's testimony and lay statements (summarized in this document).  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


